Citation Nr: 0332000	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-03 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the original amount of $3,152.00.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from December 1942 until March 
1944.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2001 decision of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Louisville, Kentucky.

The Board notes that, in the veteran's substantive appeal 
received by the RO in March 2002, a hearing before a Member 
of the Board at the RO was requested.  Such a hearing was 
scheduled for September 2003, but the veteran failed to 
report for that appointment.  

FINDINGS OF FACT

1.  In an income-net worth and employment statement submitted 
in May 2000, in conjunction with a claim for entitlement to 
nonservice-connected pension, the veteran listed his monthly 
income as $354.00, with zero income from wages.

2.  In a letter dated in June 2000, the RO informed the 
veteran of an award of nonservice-connected pension, in the 
amount of $283.00 per month, effective April 1, 2000, based 
on countable annual income; that payments must be adjusted 
whenever this income changes; that he must notify VA 
immediately of any change in income; and that failure to 
properly tell VA about income changes may create an 
overpayment.

3.  In an Improved Pension Eligibility Verification Report 
submitted in January 2001, the veteran reported a monthly 
income of $930.22, including $450.22 in monthly income from 
Girl Scouts, with $1,042.80 in unreimbursed medical expenses.

4.  A VA report of telephone contact with the veteran, dated 
March 5, 2001, indicated the veteran reported he was 
currently receiving $472 per month from the Girl Scouts, and 
that he had been receiving monthly income from the Girl 
Scouts since 1996.

5.  By a letter dated March 7, 2001, the RO informed the 
veteran that his pension payments had been terminated because 
his income for the year 2000 of $10,815.00 exceeded the 
applicable limit of $8,665.00.    

6.  In an Improved Pension Eligibility Verification Report 
received by the RO on March 30, 2001, the veteran indicated a 
change in his income from the Girl Scouts, beginning January 
2001, to $258.25.

7.  A June 2001 Financial Status Report listed the veteran's 
total monthly net income as $738.00, and his total monthly 
expenses as $780.45.

8.  Documents received by the RO on July 17, 2001, 
established that the veteran was earning $245.92 per pay 
period in his position at the Wilderness Road Girl Scout 
Council.

9.  A Financial Status Report received in September 2001 
listed the veteran's total monthly net income as $933.00, and 
his total monthly expenses as $891.45.


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2002).

2.  Recovery of an overpayment of pension benefits in the 
original amount of $3,152.00 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Considering the nature of this case, which involves a request 
for a waiver of overpayment of VA benefits, the provisions of 
the VCAA are inapplicable to the instant appeal.  The Board 
believes this conclusion to be consistent with the recent 
holding of the United States Court of Appeals for Veterans 
Claims in Barger v. Principi, 16 Vet. App. 132 (2002) 
(holding that the duties specified in the VCAA are not 
applicable to requests for a waiver of overpayment).  

Relevant law and regulations

In order for the Board to determine whether an overpayment 
was properly created, it must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran-beneficiary neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
veteran's actions or his failure to act must have contributed 
to payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10); 38 C.F.R. § 3.500(b)(2).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a).  
"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
recent decision of the Court has invalidated the use of the 
above-cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

If there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(2002).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2002).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Factual background

In an income-net worth and employment statement submitted in 
May 2000 in conjunction with a claim of entitlement to 
nonservice-connected pension, the veteran listed his monthly 
income as $354.00.

In a letter dated in June 2000, the RO informed the veteran 
of an award of nonservice-connected pension, in the amount of 
$283.00 per month, effective April 1, 2000.  He was advised 
that that award was based upon the financial information 
provided by the veteran in the May 2000 income-net worth and 
employment statement, that payments must be adjusted whenever 
this income changes, that he must notify VA immediately of 
any change in income, and that failure to properly tell VA 
about income changes may create an overpayment.  

In January 2001, the veteran submitted an Improved Pension 
Eligibility Verification Report.  That document noted a 
monthly income of $930.22.  Specifically, the veteran 
revealed the following monthly income:  $450.22 from the Girl 
Scouts; $421.00 from Social Security; and $59.00 from other 
retirement sources.  

A VA report of telephone contact with the veteran, dated 
March 5, 2001, indicated the veteran reported he was 
currently receiving $472 per month from the Girl Scouts, and 
that he had been receiving monthly income from the Girl 
Scouts since 1996.

By letter dated March 7, 2001, the RO informed the veteran 
that, based on the latest financial figures that he provided, 
his income exceeded the maximum allowable amount of $8,665.00 
for receipt of nonservice-connected pension.  As a 
consequence, his pension payments had been terminated.  The 
veteran was further informed that he had been overpaid and 
that he would soon be apprised of the amount that he owed VA.  
The letter reflected the income counted by VA for the year 
2000 was $5664.00 from earnings, $5,052.00 from Social 
Security, and $708 from retirement, with $1042.00 in medical 
expenses.

In an Improved Pension Eligibility Verification Report 
received by the RO on March 30, 2001, the veteran indicated a 
change in his monthly income from the Girl Scouts, beginning 
January 2001 to $258.25.  Upon receiving that information, 
the RO contacted the veteran by letter dated June 28, 2001.  
The letter noted the discrepancies between the income 
reported in the most recent forms and that reported earlier.  
The veteran was instructed to send documentation verifying 
his bi-weekly or monthly pay from the Girl Scouts, in the 
form of a copy of his 2000 income tax return, or 
documentation from the Girl Scouts.  

Also in June 2001, the veteran submitted a Financial Status 
Report.  That document listed the veteran's total monthly net 
income as $738.00, and his total monthly expenses as $780.45.

In response to the June 28, 2001 letter from the RO, the 
veteran submitted information regarding his salary from the 
Girl Scouts, as well as a copy of his 2000 tax return.  
Documents received by the RO on July 17, 2001, established 
that the veteran was earning $245.92 per pay period in his 
position at the Wilderness Road Girl Scout Council, and had 
reported annual income from wages for the year 2000 on his 
Federal tax return of $5,902.00.

In September 2001, the veteran submitted another Financial 
Status Report that listed the veteran's total monthly net 
income as $933.00, and his total monthly expenses as $891.45.

Analysis

In the present case, it is not disputed that there was an 
overpayment of VA pension benefits.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that 
before adjudicating a waiver application, the lawfulness of a 
debt must first be decided.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991).  In the instant case, neither the 
appellant nor her representative have challenged the creation 
of the indebtedness.  At no time did he argue that there was 
administrative error on the part of VA in the creation of 
this debt.  

The Board has reviewed the indebtedness and finds that its 
creation was not invalid.  The evidence of record confirms 
the appellant's failure to fully report all income sources.  
Specifically, income received from the Girl Scouts was not 
listed by the veteran in his initial May 2000 income and net 
worth statement.  The amount of the indebtedness appears to 
mirror the amount of the overpayment of pension benefits by 
VA due to the appellant's failure to supply such information 
for the year 2000.  Accordingly, the Board finds that the 
charged indebtedness in the amount of $3,152.00. was validly 
created.

Having established the validity of the debt in question, the 
next question for consideration is whether there is any 
indication of fraud, misrepresentation, or bad faith on the 
part of the appellant in the creation of the overpayment.

In the present case, the veteran, in his May 2000 financial 
report, failed to inform VA of salary received from the Girl 
Scouts.  That situation is not tantamount to fraud or 
misrepresentation.  However, it must be considered whether 
his actions constitute "bad faith."  The determining factor 
is whether any given conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  While 
it is conceivable that the veteran's failure to inform VA of 
all income sources was motivated by an intent to seek an 
unfair advantage, the Board fails to find bad faith here.  
That conclusion is based upon Richards v. Brown, 9 Vet. App. 
255 (1996), in which it was found that the neglect to fulfill 
some duty or contractual obligation was not an appropriate 
basis for a bad faith determination.  Here, the veteran was 
contractually obligated to inform VA of changes in income.  
Thus, based on Richards, his failure to do so is insufficient 
to establish bad faith.  

As the evidence does not establish fraud, misrepresentation, 
or bad faith on the part of the veteran, he is entitled to a 
waiver of his indebtedness if the evidence demonstrates that 
recovery of the overpayment would be against equity and good 
conscience.  For the reasons discussed below, the Board finds 
that repayment of the veteran's indebtedness would not 
violate principles of equity and good conscience, and 
accordingly the veteran's claim is denied.  

Under 38 C.F.R. § 1.965(a), six elements are set forth for 
considering whether repayment of indebtedness would violate 
principles of equity and good conscience.
The first two "equity and good conscience" elements to 
consider are the fault of the debtor, and balancing the fault 
of the debtor and VA.  As previously discussed, the veteran 
was informed by letter in June 2000 that he would receive 
disability pension benefits effective April 2000.  That 
correspondence clearly indicated the veteran's countable 
income used in arriving at a monthly benefit amount of 
$283.00.  The RO informed the veteran it had considered 
$4890.00 in annual social security income and $696.00 in 
other annual retirement income.  The award was based on $0 
earnings.  Moreover, it was explained that the award of 
benefits would need to be adjusted to reflect income changes.  
The veteran was explicitly instructed to notify VA 
immediately if income was received from any additional 
sources, or there was a change in income.  Despite receiving 
such notice, the veteran did not inform VA of his Girl Scouts 
income until January 2001.  Thus, it is clear that there is 
significant fault on the part of the veteran.  Moreover, the 
evidence does not demonstrate any fault on the part of VA.  
Thus, considerations of fault support the conclusion that the 
appellant's request for a waiver of overpayment should be 
denied.  

The third element to be addressed in considering equity and 
good conscience is "undue hardship," described as "[w]hether 
collection would deprive debtor or family of basic 
necessities."  38 C.F.R. §1.965(a)(3).  The most recent 
financial status report of record, submitted in September 
2001, indicated a total monthly net income as $933.00, and 
his total monthly expenses as $891.45.  As the veteran's 
monthly household income exceeds his expenses, the Board 
finds that no undue hardship would result from repayment of 
the debt. 

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  Such has not been demonstrated here.  The 
purpose of the award of pension benefits was to supplement 
the veteran's income, once the criteria for such nonservice-
connected pension were met.  Such pension payments serve 
their intended purpose only during the period of established 
entitlement.  As the veteran received income from other 
sources which caused his annual countable income to exceed 
the eligibility limit for the year 2000, such payment 
entitlement ceased.  Thus, recovery of the overpayment would 
not be self-defeating but would rather affirm the intended 
purpose of the pension award as understood by all parties 
involved.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  It stands to reason, that, since repayment of 
the debt would not result in undue hardship, a waiver of the 
indebtedness here would result in unfair gain.  The veteran 
received monies to which he was not entitled, and in fairness 
such monies should be remitted where the financial resources 
are available to do so, as here.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  The veteran has not 
claimed that he relinquished any right or incurred any legal 
obligation or that he relied upon VA to his detriment, nor do 
the facts show such.  Thus, this sixth element does not 
support the appellant's request for a waiver of overpayment. 

The record does not demonstrate any additional factors which 
should be considered in adjudicating the appellant's claim 
for a waiver of the indebtedness, and the appellant has 
identified no other such factors.

In conclusion, the veteran's debt owed to VA is valid.  As 
the evidence does not show fraud, misrepresentation, or bad 
faith, he is not precluded from a waiver of overpayment of 
such indebtedness.  However, with the balancing of fault 
between the VA and debtor, the evidence does not demonstrate 
that repayment in this case would run counter to principles 
of equity and good conscience.  As such, the Board finds that 
no waiver is appropriate.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the original amount of $3,152.00 is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



